Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 5, 2018                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
  156737(56)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  MICHIGAN ASSOCIATION OF HOME                                                                      Elizabeth T. Clement,
  BUILDERS, ASSOCIATED BUILDERS AND                                                                                  Justices

  CONTRACTORS OF MICHIGAN, and
  MICHIGAN PLUMBING AND MECHANICAL
  CONTRACTORS ASSOCIATION,
            Plaintiffs-Appellants,
                                                                   SC: 156737
  v                                                                COA: 331708
                                                                   Oakland CC: 2010-115620-CZ
  CITY OF TROY,
             Defendant-Appellee.
  __________________________________________/

        On order of the Chief Justice, the motion of the Government Law Section of the
  State Bar of Michigan to join the Michigan Municipal League and the Michigan
  Township Association in filing a brief amicus curiae is GRANTED. The amicus brief
  submitted by those entities on December 27, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 5, 2018

                                                                              Clerk